DISSENTING OPINION
By BARNES, PJ.
It is with regret that I am unable to agree with my associates in the determination of this cause. The statement of the case is fully set out in the majority opinion and. it is unnecessary to repeat what has already been said. Counsel for appellant predicates their claimed errors on five general propositions. On four of the propositions I am in accord with the ultimate conclusion of the majority opinion, although as to one or two, on a different ground.
I think the contract for a scale-down, signed by The Union Central Life Insurance Company should properly be eonsidered in the nature of an option to take a lesser amount provided same was paid within ninety days. The consideration supporting would be the expenses incurred by the Bretzes attending their application, abstract, etc., in an effort to secure a loan from the Land. Bank Company. The Union Central Life Insurance Company was sufficiently connected in making the applica*338tion to the Land Bank Company for the loan as to be chargeable with the notice of the attending expenses at the time the scale-down agreement was entered into.
Counsel for the Bretzes in their brief urge that time was not of the essence of the contract. I am unable to find that the cases cited in support of their position support the claim at all. The majority opinion holds that time is of the essence of the contract and I am unable to see how this position could be seriously doubted. It is unanimously held that where time is of the essence of the contract a party seeking specific performance must hold himself in readiness to perform within the time stipulated. This the Bretzes did not do. Their tender of performance was fifty-two (52) days after the expiration of the ninety days. The law is also well recognized that where a party to a contract, which under its terms is to be performed within a stipulated time, can not insist upon the performance within the time stipulated if he himself prevents performance. The trial court held that The Union Central Company did not prevent performance and in this conclusion I think he was correct. It is true that the Union Central Life Insurance Company, before the expiration of the ninety days, advised the Land Bank Company, through whom the Bretzes were negotiating for their loan, that their proposition of scale-down was withdrawn unless consummated by February 20th, which was about fourteen or fifteen days prior to the expiration of the ninety days. The Bretzes also claimed that they received an earlier letter from The Union Central Life Insurance Company advising that the agreement for scale-down was withdrawn. This letter was not introduced in evidence, Mr. Bretz claiming that the same was lost. The representative of The Union Central Company makes the claim that no such letter was written. The representative of the Land Bank Company testifies that after receiving the letter action was delayed for a time and afterwards taken up at the request of counsel for the Bretzes and carried through to the point that the mortgage was executed and tender made fifty-two days after the expiration of the ninety days. This representative also testifies that but for the communication from The Union Central Life Insurance Company the loan would have been consummated and tender made within the ninety days. No claim is made that any other act of the Union Central Life Insurance Company prevented the Bretzes from complying with their terms of the agreement. Under this state of the record, giving the most favorable construction, it may not be t said in law that the life insurance company prevented the plaintiff from performing- within the ninety days. The most that can be said is that the notification from the life insurance company brought about an inactivity. But for the inactivity there -would not have been the fifty-two days delay. The Union Central Life Insurance Company was taking the position that since the offer for scale-down had not been accepted they were privileged to withdraw or modify the offer at any time before acceptance. The majority opinion holds against the insurance company on this proposition and I concur in that conclusion. However, they had the right to place themselves in position whereby their theory could be judicially determined, if necessary. This should have been notice to the plaintiff to proceed with all haste in putting themselves in position to perform within the ninety days. I am unable to conclude that the life insurance company did anything that prevented performance by plaintiff within the time stipulated. I arrive at this conclusion as a question of law even admitting for the purpose of the analysis, every question of fact as claimed by the plaintiff.